Citation Nr: 0015800	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-10 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung condition (for 
accrued purposes only).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to September 
1994.  The appellant is the veteran's widow.

This appeal arose from a February 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

Preceding his death, the veteran had not been shown by 
competent medical evidence to suffer from a lung condition 
that could be related to his period of service.


CONCLUSION OF LAW

Entitlement to service connection for a lung condition has 
not been established (for accrued purposes only).  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a), 
5121 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and sarcoidosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Finally, upon the death of a veteran, periodic monetary 
benefits to which he was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid for a 
period of not more than one year prior to death, may be paid 
to his surviving spouse.  38 U.S.C.A. § 5121 (West 1991).

The veteran filed a claim for service connection for an 
unidentified lung condition in November 1994.  In September 
1995, a rating action was issued which found that this claim 
was not well grounded.  It was found that the veteran had 
been treated for lung complaints in service, but that these 
complaints had not resulted in permanent residuals or a 
chronic disability.  This decision was based upon the lack of 
evidence of post-service treatment for any lung disorder.

Following his death, the appellant submitted a number of 
private outpatient treatment records, as well as August 1997 
correspondence from a private physician, which reflected 
treatment for breathing problems as early as March 1995.  
Based upon this evidence, a rating action was issued in 
February 1998 which awarded service connection for the cause 
of the veteran's death.  It was determined that this evidence 
had suggested that the veteran had developed sarcoidosis to a 
compensable degree within one year of his separation from 
active duty.  

However, this evidence cannot be relied upon in determining 
entitlement to service connection for a lung condition for 
accrued purposes.  The applicable regulations clearly state 
that entitlement to accrued benefits can only be based upon 
evidence which was in the file at the date of the veteran's 
death.  None of the evidence used to determine entitlement to 
service connection for the cause of the veteran's death was 
in the file at the date of his death.  Since the August 1997 
correspondence was from a private physician, and was 
therefore not in the control of Secretary, it cannot be found 
to have been in constructive receipt by VA.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (which held that those 
documents proffered by an appellant which are in the control 
of the Secretary and which could reasonably be expected to 
part of the record, must actually be part of the record).  As 
a consequence, it cannot be found that the evidence in the 
file at the time of the veteran's death demonstrated 
entitlement to service connection for a lung condition.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for service 
connection for a lung condition (for accrued purposes only).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a lung condition (for accrued purposes 
only) is denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

